Opinion filed August 11, 2022




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-22-00017-CR
                                    ___________

                         DREVON SMITH, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 161st District Court
                              Ector County, Texas
                      Trial Court Cause No. C-20-0538-CR


                      MEMORANDUM OPINION
      Drevon Smith, Appellant, originally pled guilty to the third-degree felony
offense of evading arrest/detention with a vehicle. See TEX. PENAL CODE ANN.
§ 38.04(b)(2)(A) (West 2016). Pursuant to the terms of the plea agreement between
Appellant and the State, the trial court deferred a finding of guilt and placed
Appellant on community supervision for five years. The State later filed a motion
to adjudicate Appellant’s guilt. At the hearing on the State’s motion to adjudicate,
Appellant pled true to one of the allegations in the motion. The trial court accepted
Appellant’s plea and gave the parties an opportunity to present additional evidence.
Then, the trial court found that Appellant had violated the terms and conditions of
his deferred adjudication community supervision as alleged in the allegation to
which Appellant had pled true, revoked Appellant’s deferred adjudication
community supervision, adjudicated Appellant guilty of the charged offense, and
assessed his punishment at imprisonment for five years and a fine of $1,050. We
affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.
                                          2
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


August 11, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3